DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/04/2020, 3/01/2021, and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is (are) being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang (20180007060), and further in view of Balaraman (20190163896).
With regard to Claim 1,
Leblang discloses a system for authenticating a user with a service account through a voice assistant, comprising: at least one computing device; an application that, when executed by the at least one computing device, causes the computing device to at least:
authenticate a user based on a voice assistant authentication protocol with a voice assistant (Leblang discloses an authenticated identity being sent along with a user’s voice commands to authenticate a user by a voice-capturing endpoint employed as a voice assistant in Paragraph 043, lines 5-12); 
obtain a request from the voice assistant to access a third-party service for which access is federated (Leblang discloses the voice-capturing endpoint sending a request for access to the service provider environment, which is a multi-tenant network of associated devices in Paragraph 043, lines 19-25 and further in view of Paragraph 076, lines 1-9 and Figure 4)
determine that the user is entitled to access the third-party service (Leblang discloses a total group ID that is used by the system to determine whether a user is entitled to access a resource or service in Paragraph 044, lines 9-20);
determine that the device identifier corresponds to the voice assistant from which the request was obtained and from which the user was authenticated using the voice assistant authentication protocol (Leblang discloses the group ID containing the ID of the voice-capturing endpoint being authenticated by the service after the user was authenticated by the voice-capturing endpoint in Paragraph 044, lines 11-16 and further in view of Paragraph 043, lines 5-12);
(Leblang discloses an authenticated identity containing a password that acts as a secondary authentication factor being sent to a secondary communication device, the authentication identity corresponding to the user and voice assistant in Paragraph 051, lines 3-4 and further in view of Paragraph 044, lines 11-20);
receive the secret key from the voice assistant separate from the secondary device (Leblang discloses the voice-capturing endpoint sending a voice command containing an authenticated identity which has the secret key within it to the service provider environment in Paragraph 051, lines 17-20);
validate the secret key (Leblang discloses the authenticated identity containing the secret key being validated by the authentication system by comparing and synchronizing the state of the authenticated identity with authenticated biometric data in Paragraph 050, lines 3-15);
and authenticate the user to the third-party service on behalf of the authentication service (Leblang discloses the voice-capturing endpoint authenticating a user to the service provider environment on behalf of the authentication service by sending the authenticated identity with the voice command of the user given to the voice-capturing endpoint in Paragraph 051, lines 11-18).
Leblang does not disclose:
associate a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user
verify a validity of the SSO token;
However, in an analogous art, Balaraman discloses: 
associate a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user (Balaraman discloses a single sign-on token being associated with the ID of a user device, which may be a voice assistant, and the ID of the user in Paragraph 035, lines 6-11 and Paragraph 054, lines 1-4);
verify a validity of the SSO token (Balaraman discloses an API verifying the validity of a single sign-on token in Paragraph 038, lines 13-15);
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of associating a voice assistant device to an SSO token given to a user and verifying SSO tokens and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the system’s accessibility by allowing a voice assistant to perform actions on behalf of the user through the authenticated token it is associated with, and to enhance the system’s security by verifying the validity of issued tokens.
With regard to Claim 8,
Leblang discloses a non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least:
authenticate a user based on a voice assistant authentication protocol with a voice assistant (Leblang discloses an authenticated identity being sent along with a user’s voice commands to authenticate a user by a voice-capturing endpoint employed as a voice assistant in Paragraph 043, lines 5-12); 
obtain a request from the voice assistant to access a third-party service for which access is federated (Leblang discloses the voice-capturing endpoint sending a request for access to the service provider environment, which is a multi-tenant network of associated devices in Paragraph 043, lines 19-25 and further in view of Paragraph 076, lines 1-9 and Figure 4)
 (Leblang discloses a total group ID that is used by the system to determine whether a user is entitled to access a resource or service in Paragraph 044, lines 9-20);
determine that the device identifier corresponds to the voice assistant from which the request was obtained and from which the user was authenticated using the voice assistant authentication protocol (Leblang discloses the group ID containing the ID of the voice-capturing endpoint being authenticated by the service after the user was authenticated by the voice-capturing endpoint in Paragraph 044, lines 11-16 and further in view of Paragraph 043, lines 5-12);
transmit a secondary authentication factor to a secondary device associated with the user in response to determining that the device identifier corresponds to the voice assistant, the secondary authentication factor comprising a secret key corresponding to the voice assistant and the user (Leblang discloses an authenticated identity containing a password that acts as a secondary authentication factor being sent to a secondary communication device, the authentication identity corresponding to the user and voice assistant in Paragraph 051, lines 3-4 and further in view of Paragraph 044, lines 11-20);
receive the secret key from the voice assistant separate from the secondary device (Leblang discloses the voice-capturing endpoint sending a voice command containing an authenticated identity which has the secret key within it to the service provider environment in Paragraph 051, lines 17-20);
validate the secret key (Leblang discloses the authenticated identity containing the secret key being validated by the authentication system by comparing and synchronizing the state of the authenticated identity with authenticated biometric data in Paragraph 050, lines 3-15);
and authenticate the user to the third-party service on behalf of the authentication service (Leblang discloses the voice-capturing endpoint authenticating a user to the service provider environment on behalf of the authentication service by sending the authenticated identity with the voice command of the user given to the voice-capturing endpoint in Paragraph 051, lines 11-18).
Leblang does not disclose:
associate a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user
verify a validity of the SSO token;
However, in an analogous art, Balaraman discloses: 
associate a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user (Balaraman discloses a single sign-on token being associated with the ID of a user device, which may be a voice assistant, and the ID of the user in Paragraph 035, lines 6-11 and Paragraph 054, lines 1-4);
verify a validity of the SSO token (Balaraman discloses an API verifying the validity of a single sign-on token in Paragraph 038, lines 13-15);
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of associating a voice assistant device to an SSO token given to a user and verifying SSO tokens and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the system’s accessibility by allowing a voice assistant to perform actions on behalf of the user through the authenticated token it is associated with, and to enhance the system’s security by verifying the validity of issued tokens.
With regard to Claim 15,
Leblang discloses a method comprising:
authenticating a user based on a voice assistant authentication protocol with a voice assistant (Leblang discloses an authenticated identity being sent along with a user’s voice commands to authenticate a user by a voice-capturing endpoint employed as a voice assistant in Paragraph 043, lines 5-12); 
obtaining a request from the voice assistant to access a third-party service for which access is federated (Leblang discloses the voice-capturing endpoint sending a request for access to the service provider environment, which is a multi-tenant network of associated devices in Paragraph 043, lines 19-25 and further in view of Paragraph 076, lines 1-9 and Figure 4)
determining that the user is entitled to access the third-party service (Leblang discloses a total group ID that is used by the system to determine whether a user is entitled to access a resource or service in Paragraph 044, lines 9-20);
determining that the device identifier corresponds to the voice assistant from which the request was obtained and from which the user was authenticated using the voice assistant authentication protocol (Leblang discloses the group ID containing the ID of the voice-capturing endpoint being authenticated by the service after the user was authenticated by the voice-capturing endpoint in Paragraph 044, lines 11-16 and further in view of Paragraph 043, lines 5-12);
transmitting a secondary authentication factor to a secondary device associated with the user in response to determining that the device identifier corresponds to the voice assistant, the secondary authentication factor comprising a secret key corresponding to the voice assistant and the user (Leblang discloses an authenticated identity containing a password that acts as a secondary authentication factor being sent to a secondary communication device, the authentication identity corresponding to the user and voice assistant in Paragraph 051, lines 3-4 and further in view of Paragraph 044, lines 11-20);
receiving the secret key from the voice assistant separate from the secondary device (Leblang discloses the voice-capturing endpoint sending a voice command containing an authenticated identity which has the secret key within it to the service provider environment in Paragraph 051, lines 17-20);
(Leblang discloses the authenticated identity containing the secret key being validated by the authentication system by comparing and synchronizing the state of the authenticated identity with authenticated biometric data in Paragraph 050, lines 3-15);
and authenticating the user to the third-party service on behalf of the authentication service (Leblang discloses the voice-capturing endpoint authenticating a user to the service provider environment on behalf of the authentication service by sending the authenticated identity with the voice command of the user given to the voice-capturing endpoint in Paragraph 051, lines 11-18).
Leblang does not disclose:
associating a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user
verifying a validity of the SSO token;
However, in an analogous art, Balaraman discloses: 
associating a device identifier corresponding to the voice assistant with a single sign-on (SSO) authentication token corresponding to the user (Balaraman discloses a single sign-on token being associated with the ID of a user device, which may be a voice assistant, and the ID of the user in Paragraph 035, lines 6-11 and Paragraph 054, lines 1-4);
verifying a validity of the SSO token (Balaraman discloses an API verifying the validity of a single sign-on token in Paragraph 038, lines 13-15);
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of associating a voice assistant device to an SSO token given to a user and verifying SSO tokens and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the system’s accessibility by allowing a voice assistant to perform actions on behalf of the user through the .
Claim 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblang (20180007060) and Balaraman (20190163896) as applied to claim 1 above, and further in view of Modzelewski (20140281547).
With regard to Claim 2,
Leblang and Balaraman do not disclose:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed.
However, in an analogous art, Modzelewski discloses:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed (Modzelewski discloses the assistant device transmitting a private key through an audio signal using a speaker integrated into the assistant device in Paragraph 045, lines 3-6).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for the assistant device to transmit a secret key through an audio signal directly through the assistant device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to provide a secure means for a user to transmit a secret key to another device.
With regard to Claim 3,
Leblang and Balaraman do not disclose:
wherein the secondary authentication factor comprises an ultrasonic or infrasonic sound that is played back by the secondary device and captured by the microphone.
However, in an analogous art, Modzelewski discloses:
(Modzelewski discloses the audio signal being an ultrasonic signal that is played back by the user’s secondary device and which is received by a microphone in Paragraph 044, lines 3-10).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for transmitting an ultrasonic signal to a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to provide a secure means for a user to transmit a secret key to the secondary device.
With regard to Claim 9,
Leblang and Balaraman do not disclose:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed.
However, in an analogous art, Modzelewski discloses:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed (Modzelewski discloses the assistant device transmitting a private key through an audio signal using a speaker integrated into the assistant device in Paragraph 045, lines 3-6).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for the assistant device to transmit a secret key through an audio signal directly through the assistant device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to provide a secure means for a user to transmit a secret key to another device.
With regard to Claim 10,

wherein the secondary authentication factor comprises an ultrasonic or infrasonic sound that is played back by the secondary device and captured by the microphone.
However, in an analogous art, Modzelewski discloses:
wherein the secondary authentication factor comprises an ultrasonic or infrasonic sound that is played back by the secondary device and captured by the microphone (Modzelewski discloses the audio signal being an ultrasonic signal that is played back by the user’s secondary device and which is received by a microphone in Paragraph 044, lines 3-10).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for transmitting an ultrasonic signal to a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to provide a secure means for a user to transmit a secret key to the secondary device.
With regard to Claim 16,
Leblang and Balaraman do not disclose:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed.
However, in an analogous art, Modzelewski discloses:
wherein the secret key is received from the voice assistant using a microphone of a voice assistant device on which the voice assistant is executed (Modzelewski discloses the assistant device transmitting a private key through an audio signal using a speaker integrated into the assistant device in Paragraph 045, lines 3-6).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for the assistant device to 
With regard to Claim 17,
Leblang and Balaraman do not disclose:
wherein the secondary authentication factor comprises an ultrasonic or infrasonic sound that is played back by the secondary device and captured by the microphone.
However, in an analogous art, Modzelewski discloses:
wherein the secondary authentication factor comprises an ultrasonic or infrasonic sound that is played back by the secondary device and captured by the microphone (Modzelewski discloses the audio signal being an ultrasonic signal that is played back by the user’s secondary device and which is received by a microphone in Paragraph 044, lines 3-10).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means for transmitting an ultrasonic signal to a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to provide a secure means for a user to transmit a secret key to the secondary device.
Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblang (20180007060) and Balaraman (20190163896) as applied to claim 1 above, and further in view of Kim (20100031329).
With regard to Claim 6,
Leblang and Balaraman do not disclose:

However, in an analogous art, Kim discloses:
wherein the application causes the at least one computing device to cause a message indicating an authentication failure to be played by the voice assistant in response to the secret key not being received within a timeout period (Kim discloses an authentication failure message being played by the assistant device which informs the user about the reason for the failure where one reason for failure can be the password timer running out in Paragraph 042, lines 2-11).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of informing the user when an authentication event has failed and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by giving the user a reason as to why their authentication failed.
With regard to Claim 13,
Leblang and Balaraman do not disclose:
wherein the application causes the at least one computing device to cause a message indicating an authentication failure to be played by the voice assistant in response to the secret key not being received within a timeout period.
However, in an analogous art, Kim discloses:
wherein the application causes the at least one computing device to cause a message indicating an authentication failure to be played by the voice assistant in response to the secret key not being received within a timeout period (Kim discloses an authentication failure message being played by the assistant device which informs the user about the reason for the failure where one reason for failure can be the password timer running out in Paragraph 042, lines 2-11).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of informing the user when an authentication event has failed and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by giving the user a reason as to why their authentication failed.
With regard to Claim 20,
Leblang and Balaraman do not disclose:
wherein the application causes the at least one computing device to cause a message indicating an authentication failure to be played by the voice assistant in response to the secret key not being received within a timeout period.
However, in an analogous art, Kim discloses:
wherein the application causes the at least one computing device to cause a message indicating an authentication failure to be played by the voice assistant in response to the secret key not being received within a timeout period (Kim discloses an authentication failure message being played by the assistant device which informs the user about the reason for the failure where one reason for failure can be the password timer running out in Paragraph 042, lines 2-11).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of informing the user when an authentication event has failed and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by giving the user a reason as to why their authentication failed.
Claim 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang (20180007060) and Balaraman (20190163896) as applied to claim 1 above, and further in view of Hinton (20080021997).  
With regard to Claim 4,
Leblang does not disclose:
wherein the application, when executed by the at least one computing device, causes the computing device to at least transmit an authentication token to the voice assistant on behalf of the user, the authentication token verifying the user to the third-party service
However, in an analogous art, Hinton discloses:
wherein the application, when executed by the at least one computing device, causes the computing device to at least transmit an authentication token to the voice assistant on behalf of the user, the authentication token verifying the user to the third-party service (Hinton discloses an authentication token being transmitted to the assistant device where the token verifies the user to federated resources/services in Paragraph 113, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of transmitting an authentication token to an assistant device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by allowing the assistant device to perform operations on behalf of a user.
With regard to Claim 5,
Leblang does not disclose:
wherein the authentication token is provided to an application providing a voice assistant capability for the third-party service in the voice assistant
However, in an analogous art, Hinton discloses:
(Hinton discloses an authentication token being transmitted to the assistant device, the point-of-contact server, where the server may be an application providing its capabilities to a device in Paragraph 113, lines 1-7 and further in view of Paragraph 081, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating an authentication token that is sent to an application that allows the voice assistant to send and receive the audio signals and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by allowing the application on the assistant device to perform operations on behalf of a user.
With regard to Claim 11,
Leblang does not disclose:
wherein the application, when executed by the at least one computing device, causes the computing device to at least transmit an authentication token to the voice assistant on behalf of the user, the authentication token verifying the user to the third-party service
However, in an analogous art, Hinton discloses:
wherein the application, when executed by the at least one computing device, causes the computing device to at least transmit an authentication token to the voice assistant on behalf of the user, the authentication token verifying the user to the third-party service (Hinton discloses an authentication token being transmitted to the assistant device where the token verifies the user to federated resources/services in Paragraph 113, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of transmitting an authentication token to an assistant device and thereby gaining, predictably, the commonly understood 
With regard to Claim 12,
Leblang does not disclose:
wherein the authentication token is provided to an application providing a voice assistant capability for the third-party service in the voice assistant
However, in an analogous art, Hinton discloses:
wherein the authentication token is provided to an application providing a voice assistant capability for the third-party service in the voice assistant (Hinton discloses an authentication token being transmitted to the assistant device, the point-of-contact server, where the server may be an application providing its capabilities to a device in Paragraph 113, lines 1-7 and further in view of Paragraph 081, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating an authentication token that is sent to an application that allows the voice assistant to send and receive the audio signals and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by allowing the application on the assistant device to perform operations on behalf of a user.
With regard to Claim 18,
Leblang does not disclose:
wherein the application, when executed by the at least one computing device, causes the computing device to at least transmit an authentication token to the voice assistant on behalf of the user, the authentication token verifying the user to the third-party service
However, in an analogous art, Hinton discloses:
(Hinton discloses an authentication token being transmitted to the assistant device where the token verifies the user to federated resources/services in Paragraph 113, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a means of transmitting an authentication token to an assistant device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance usability by allowing the assistant device to perform operations on behalf of a user.
With regard to Claim 19,
Leblang does not disclose:
wherein the authentication token is provided to an application providing a voice assistant capability for the third-party service in the voice assistant
However, in an analogous art, Hinton discloses:
wherein the authentication token is provided to an application providing a voice assistant capability for the third-party service in the voice assistant (Hinton discloses an authentication token being transmitted to the assistant device, the point-of-contact server, where the server may be an application providing its capabilities to a device in Paragraph 113, lines 1-7 and further in view of Paragraph 081, lines 1-7).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating an authentication token that is sent to an application that allows the voice assistant to send and receive the audio signals and thereby .
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leblang (20180007060) and Balaraman (20190163896)  as applied to claim 1 above, and further in view of Grajek (10404678).
With regard to Claim 7,
Leblang and Balaraman does not disclose:
wherein the voice assistant authentication protocol links the voice assistant and the user account in a single sign-on session.
However, in an analogous art, Grajek discloses:
wherein the voice assistant authentication protocol links the voice assistant and the user account in a single sign-on session (Grajek discloses a security objected associated with the user and assistant device that is used by the system to create an authentication token for single sign-on operations with the device in Column 4, lines 53-55 and further in view of Column 16, lines 12-14).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a method of linking the assistant device and the user together during an SSO session and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the assistant device to act on behalf of the user.
With regard to Claim 14,
Leblang and Balaraman does not disclose:
wherein the voice assistant authentication protocol links the voice assistant and the user account in a single sign-on session.
However, in an analogous art, Grajek discloses:
(Grajek discloses a security objected associated with the user and assistant device that is used by the system to create an authentication token for single sign-on operations with the device in Column 4, lines 53-55 and further in view of Column 16, lines 12-14).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Leblang by incorporating a method of linking the assistant device and the user together during an SSO session and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the assistant device to act on behalf of the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 8:30 AM - 6 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571)272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/D.H.M./Examiner, Art Unit 2493                                                                                                                                                                                                         
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493